..               Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 1 of 7



                                                                                                  FILED
                           IN THE UNITED STATES DISTRICT COURT                              EAsr~·ii.Pdrlmfc!r~i~tsAs
                          FOR THE EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION                                            SEP I 4 2020
                                                                                      JAMES W. McCORMACK, CLERI('
     JOSEPH SHUNKEY,                                        )                         By:     :::f?~                      .
                                                            )                                                   EPCLERK
                            Plaintiff,                      )
                                                            )
            v.                                              )
                                                            )
     TRANS UNION, LLC, and                                  )      .s case assigned to District Judge   I,\) j /SM
     NA VIENT SOLUTIONS, LLC,                               )
                                                            )
                                                                 '-• ,d to Magistrate Judge              p
                                                                                                    VD { £
                            Defendants.                     )

                                                 COMPLAINT

            NOW COMEs the Plaintiff, JOSEPH SHUNKEY, by and through his attorneys,

     SMITHMARCO, P.C., and for his complaint against TRANS UNION, LLC, and NAVIENT

     SOLUTIONS, LLC. Plaintiff states as follows:

                                     I.         PRELIMINARY STATEMENT

            1.      This is an action for actual and statutory damages for violations of the Fair Credit

     Reporting Act (hereinafter "FCRA"), 15 U.S.C. §1681, et. seq.

                                          II.    JURISDICTION   & VENUE

            2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

     and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

            3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                                 III.   PARTIES

            4.      JOSEPH SHUNKEY, (hereinafter, "Plaintiff') is an individual who was at all

     relevant times residing in the City of Little Rock, State of Arkansas

            5.      At all relevant times, Plaintiff was a "consumer" as that term is defined by 15

     U.S.C. §1681a(c).


                                                        1
            Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 2 of 7




       6.      TRANS UNION, LLC., (hereinafter, "Trans Union") is a business entity that

regularly conducts business throughout every state and county in the United States and as a

corporation that does business in the state of Arkansas, is a citizen of the State of Arkansas.

       7.      At all relevant times Trans Union was a "person" as that term is defined by 15

U.S.C. §1681a(b).

       8.      At all relevant times Trans Union was a "consumer reporting agency" as that term

is defined by 15 U.S.C. §168la(f).

       9.      NAVIENT SOLUTIONS, LLC., (hereinafter, "Navient") is a business entity that

regularly conducts business throughout every state and county in the United States and as a

corporation that does business in the state of Arkansas, is a citizen of the State of Arkansas.

       10.     At all relevant times, Navient was a "person" as that term is defined by 15 U.S.C.

§168la(b).

       11.     At all relevant times, credit reports as alleged in this pleading are "consumer

reports" as that term is defined by 15 U.S.C. §1681a(d).

                                       IV.    ALLEGATIONS


                  COUNT I: JOSEPH SHUNKEY v. TRANS UNION, LLC.
                          FOR VIOLATIONS OF THE FCRA

        12.    Trans Union has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiffs credit history to third parties (hereinafter the

"inaccurate information").

       13.     The inaccurate information of which Plaintiff complains are accounts, or trade-

lines, named Navient.

        14.    Specifically, Plaintiff asserts that his last payment made on the account was on

May 22, 2012, and the account would have charged off up to 120 days thereafter.

                                                  2
          Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 3 of 7




       15.     Thus, pursuant to the FCRA, 15 U.S.C. §168lc(a)(4) and (5) this account is

obsolete from reporting and should no longer appear on any consumer reports.

        16.    Despite the foregoing, Trans Union has disseminated credit reports and/or

information that include the account, and report that it was closed as of May 31, 2015.

Moreover, Trans Union is reporting that the account will not be removed from Plaintiffs credit

file until September of 2021 (hereinafter "the inaccurate information")

        17.    The inaccurate information negatively reflects upon Plaintiff, Plaintiffs credit

repayment history, Plaintiffs financial responsibility as a debtor, and Plaintiffs credit

worthiness.

        18.    Credit reports containing the inaccurate information have been and continue to be

disseminated to various persons and credit grantors, both known and unknown.

        19.    On May 6, 2020, Plaintiff disputed the inaccurate information with Trans Union

by written communication to its representatives and by following Trans Union's established

procedure for disputing consumer credit information.

       20.     Plaintiff received a confirmation number from Trans Union relative to his dispute.

       21.     Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Trans Union, Trans Union notified Navient of Plaintiffs dispute and

the nature of the dispute.

        22.    Upon information and belief, within five (5) days of Plaintiff disputing the

inaccurate information with Trans Union, Navient received notification from Trans Union of

Plaintiffs dispute and the nature of the dispute.

        23.    Upon information and belief, Trans Union received the results of Navient's

investigation as to Plaintiffs dispute.



                                                    3
              Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 4 of 7




        24.      Upon information and belief, Trans Union updated the reporting of the account(s)

at issued solely based upon the information it received from Navient in response to Plaintiffs

dispute.

        25.      Notwithstanding Plaintiffs efforts, Trans Union responded to Plaintiffs dispute

that the account was verified as accurate, and has continued to publish and disseminate such

inaccurate information to other third parties, persons, entities and credit grantors.

        26.      Despite Plaintiffs efforts to date, Trans Union has nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable re-

investigations of the above dispute as required by the FCRA, has failed to remove the inaccurate

information, has failed to note the disputed status of the inaccurate information, and has

continued to report the derogatory inaccurate information about Plaintiff.

        27.      Plaintiffs credit reports and file have been obtained from Defendant and have

been reviewed many times by prospective and existing credit grantors and extenders of credit,

and the inaccurate information has been a substantial factor in precluding Plaintiff from

receiving many different credit offers and opportunities, known and unknown, and from

receiving the most favorable terms in financing and interest rates for credit offers that were

ultimately made.

        28.      As a result of Defendant's conduct, Plaintiff has suffered actual damages in the

forms of lost credit opportunities, harm to credit reputation and credit score, and emotional

distress.

        29.      At all times pertinent hereto, Trans Union was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Trans Union.



                                                  4
             Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 5 of 7




       30.      At all times pertinent hereto, the conduct of Trans Union, as well as that of its

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of Plaintiff herein.

       31.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §16810, Trans Union is liable to

Plaintiff for engaging in the following conduct:

                a. Willfully or negligently failing to conduct a proper and reasonable
                   reinvestigation concerning the inaccurate information after receiving notice of
                   the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);

                b. Willfully or negligently failing to provide all relevant information provided by
                   Plaintiff regarding the dispute of the inaccurate information to the furnishing
                   entities, in violation of 15 U.S.C. § 1681i(a);

                c. Willfully or negligently failing to review and consider all relevant information
                   submitted by Plaintiff concerning the dispute of the inaccurate information, in
                   violation of 15 U.S.C. §1681i(a);

                d. Willfully or negligently failing to delete the inaccurate information from
                   Plaintiffs credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);
                   and/or

                e. Willfully or negligently failing to employ and follow reasonable procedures to
                   assure maximum possible accuracy of Plaintiffs credit report, information
                   and file, in violation of 15 U.S.C. §168le(b).

       32.      The conduct of Trans Union was a direct and proximate cause, as well as a

substantial factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined

more fully above and, as a result, Trans Union is liable to Plaintiff for the full amount of

statutory, actual and punitive damages, along with the attorneys' fees and the costs of litigation,

as well as such further relief, as may be permitted by law.

              COUNT II: JOSEPH SHUNKEY v. NAVIENT SOLUTIONS, LLC.,
                          FOR VIOLATIONS OF THE FCRA

       33.      Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.


                                                   5
                Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 6 of 7




          34.      Navient violated sections 1681n and 16810 of the FCRA by engaging in the

following conduct, which violates 15 U.S.C. §1681s-2(b):

                   a. willfully and negligently failing to conduct an investigation of the inaccurate
                      information that Plaintiff disputed upon receiving notice of the dispute of the
                      consumer from Trans Union;

                   b. willfully and negligently failing to review all relevant information concerning
                      Plaintiffs account provided to by Trans Union;

                   c. willfully and negligently failing to report the inaccurate status of the
                      inaccurate information to all credit reporting agencies;

                   d. willfully and negligently failing to properly participate, investigate and
                      comply with the reinvestigations that were conducted by any and all credit
                      reporting agencies concerning the inaccurate information disputed by
                      Plaintiff;

                   e. willfully and negligently continuing to furnish and disseminate inaccurate and
                      derogatory credit, account and other information concerning Plaintiff to credit
                      reporting agencies and other entities despite knowing that said information
                      was inaccurate;

                   f.   willfully and negligently failing to comply with the requirements imposed on
                        Navient of information pursuant to 15 U.S.C. §1681s-2.

          35.      Navient's conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

and as a result, Navient is liable to compensate Plaintiff for the full amount of statutory, actual

and punitive damages, along with attorneys' fees and costs, as well as such other relief permitted

by law.

                                          V.      JURY DEMAND


          36.      Plaintiff hereby demands a trial by jury on all issues so triable.




                                                      6
         Case 4:20-cv-01095-BRW Document 1 Filed 09/14/20 Page 7 of 7




                                  VI.      PRAYER FOR RELIEF


      WHEREFORE, Plaintiff, JOSEPH SHUNKEY, by and through his attorneys,

respectfully pray for judgment in his favor and against TRANS UNION, LLC. and NAVIENT

SOLUTIONS, LLC. as follows:

             a.       All actual compensatory damages suffered;

             b.       Statutory damages;

             c.       Plaintiffs attorneys' fees and costs;

             d.       Punitive damages; and,

             e.       Such other and further relief as may be necessary, just and proper.

                                                              Respectfully submitted,

                                                          jr~K~Y
                                                      By:......,___,.        ~
                                                               Attorney for Plaintiff

   Dated: September      , 2020September 4, 2020

   Larry P. Smith (Atty. No.: 6217162)
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone: (312) 324-3532
   Facsimile: (888) 418-1277
   E-Mail:     lsmith(@smithmarco.com




                                                7
